DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 – 11, 14 – 19 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a first agent controller included in the plurality of agent controllers provides an agent controller different from the first agent controller with first service information on the service to be provided to the occupant; a second agent controller included in the plurality of agent controllers provides the occupant with second service information in which a degree of association with the first service information is equal to or greater than a predetermined degree, in accordance with the first service information provided by the first agent controller; the second agent controller does not provide the occupant with third service information in which the degree of association with the first service information is less than the predetermined degree, in accordance with the first service information provided by the first agent controller.). These limitations in conjunction with other limitations of the dependent and independent claims 1, 4 -6, 9, 10 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (a first agent controller included in the plurality of agent controllers provides an agent controller different from the first agent controller with first service information on the service to be provided to the occupant; a second agent controller included in the plurality of agent controllers is able to provide the occupant with second service information on the first service information, in accordance with the first service information provided by the first agent controller; a third agent controller included in the plurality of agent controllers is able to provide the occupant with fourth service information on the first service information, in accordance with the first service information provided by the first agent controller; a similarity between the fourth service information and the second service information is equal to or greater than a predetermined degree, the third agent controller does not provide the occupant with the fourth service information.). These limitations in conjunction with other limitations of the dependent and independent claims 7, 8, 14 – 17 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (a plurality of agent controllers configured to provide a service including causing an output device to output a response of voice, in accordance with an utterance of an occupant of a vehicle, wherein a first agent controller included in the plurality of agent controllers provides an agent controller different from the first agent controller with first service information on the service to be provided to the occupant; an adjuster configured to provide an agent controller different from the first agent controller with information on a first service related to a service to be provided to the occupant by the first agent controller; the adjuster provides two or more agent controllers different from the first agent controller with information on the first service, and when each of the two or more agent controllers proposes to provide the occupant with second service information on the first service information in accordance with first service information, the adjuster provides the occupant with at least one of a plurality of pieces of second service information.). These limitations in conjunction with other limitations of the dependent and independent claims 11, 18, 19 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658